United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      February 15, 2007

                                                                Charles R. Fulbruge III
                               No. 06-50447                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

AURELIO RODRIGUEZ-MONGE,

                                         Defendant-Appellant.


                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                           No. 3:05-CR-2081
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Aurelio Rodriguez-Monge pleaded guilty, without a plea agree-

ment, of conspiracy and possession with intent to distribute more

than 50 grams of methamphetamine in violation of 21 U.S.C. §§ 841

and 846.   He appeals his sentence.

     Rodriguez-Monge argues that the district court misapplied

U.S.S.G. § 2D1.1(b)(4) or, alternatively, clearly erred in finding

that he could have foreseen that the methamphetamine was imported


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50447
                                -2-

from Mexico.   He argues that § 2D1.1(b)(4) applies only if the de-

fendant knew that his offense involved the importation of meth-

amphetamine.

     Although the guidelines are advisory, the district court must

still consider and take them into account. United States v. Ville-

gas, 404 F.3d 355, 360 (5th Cir. 2005).   We continue to review the

district court’s interpretation and application of the guidelines

de novo and its factual findings for clear error.   United States v.

Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.), cert. denied, 126
S. Ct. 268 (2005); Villegas, 404 F.3d at 359.

     Assuming, without deciding, that proof of knowledge is re-

quired, the record evidence was sufficient for the district court

to find by a preponderance of the evidence that Rodriguez-Monge had

knowledge of the workings of the conspiracy, including the fact

that the conspiracy’s source of methamphetamine was in Mexico. The

judgment of sentence is AFFIRMED.